DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4 and 9 are objected to because of the following informalities:  The claims contain the limitation “parcentric”, it is believed that this term is misspelled.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the lock cylinder" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the key shank" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
1 recites the limitation "the key-shank plane" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the key-breast-facing profile groove" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the angle a" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the angle b" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the horizontal distance" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the vertical overlap" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the paragraph" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the shoulders" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “paragraph” in claims 7 and 10 are used by the claim assumed to mean “ledge,” while the accepted meaning is “a section of a piece of writing that begins on a new line and contains one or 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication Number 2007/0295045 to Neumayer.
Neumayer discloses a flat key profile (figure 1) for a lock and key system, in which a key channel corresponding to the key profile is provided in a lock cylinder (paragraph 7), wherein the key profile of a key shank (figure 1; 1) having a side facing the key back upper profile section and a key front of the facing lower profile section (figure 4-6), that protruding notches (notches shown in figures 4-6) are provided from the key face in a key-shank plane into the lower profile section, that in the lower profile section in the one side surface of the key shank a triangular, the center plane of the key shank superior, paracentric profile groove (right-side groove; figures 4-6) is provided, that on the opposite side surface of the key shank, a triangular profile groove (left-side groove) is provided above or below the opposite paracentric profile groove (as shown in figures 4-6) whose profile base has a horizontal spacing to the profile base of the opposite 
	Neumayer also discloses the depth of individual notches extends to the bottom of the lowermost, a key-breast-facing profile groove (as shown in figures 4-6), as in claim 2, wherein the profile grooves (2-4) have a radius (radius shown in figure 10) in the profile base, as in claim 3, and the paracentric triangular-shaped profile groove has at least one shoulder in the upper leg, to which a shoulder in the lower leg of the opposite upper triangular profile groove is assigned, or in the lower leg a shoulder in the upper leg of the opposite lower triangular profile groove is assigned, wherein the paragraph begins at an imaginary intersection of the triangular profile groove with the key outer surface and has a minimum depth of 1/3 of the triangular profile groove (figures 4-6 show the arrangement of the respective groves and the intersection with the peripheral surfaces), as in claim 7, as well as shoulders have a symmetrical or asymmetrical depth (figures 4-6), as in claim 8, and where a profile groove provided above and below the opposite paracentric profile groove (figures 4-6), as in claim 9, in addition to at all triangular profile grooves paragraphs are provided, as in claim 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neumayer, as applied above.
Neumayer discloses the invention substantially as claimed.  Neumayer discloses the angle between the groove and the peripheral surface is obtuse as well the grooves are horizontally and vertically spaced (figures 4-6).  However, Neumayer does not disclose the specific angle between the peripheral surface and the groove, as well as the horizontal distance and the vertical overlap.  It is common knowledge in the prior art to change the size and dimensions of key shank features in the same field of endeavor for the purpose of having a single key being operable to many key cylinders.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to vary the obtuse angles between the peripheral surfaces and the groves, as well as minimalizing the horizontal distance and maximizing vertical overlap in order to have a large number of substantially identical locks all openable with the same key.

A change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to key profiles:
U.S. Patent Number 3,499,304 to Naujoks; U.S. Patent Number 5,797,287 to Prunbauer; U.S. Patent Number 5,819,567 to Eden, Jr.; U.S. Patent Number 6,851,292 to Krühn; U.S. Patent Number 8,931,316 to Reine et al.; U.S. Patent Application Publication Number 2004/0253067 to Bosch.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
February 23, 2022